Citation Nr: 1143346	
Decision Date: 11/25/11    Archive Date: 12/06/11

DOCKET NO.  10-00 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a waiver of overpayment of VA compensation due to a change in status of dependents, to include whether the debt was properly created.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from July 2001 to May 2004.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2009 decision by the Department of Veterans Affairs (VA) Debt Management Center in St. Paul, Minnesota, which determined that a debt was created due to an overpayment of VA compensation to the Veteran as a result of a change in status of her dependents.  The Veteran challenges the validity of the debt and contends that she is entitled to a waiver of collection of the overpayment.  The agency of original jurisdiction over the current appeal is now the Pittsburgh, Pennsylvania, VA Regional Office (RO).

In January 2011, the Board remanded the case so that the Veteran could be scheduled for a hearing before a traveling Veterans Law Judge sitting at the RO, pursuant to her request.  (See VA Form 9 Substantive Appeal dated December 2009.)  Her requested hearing was held in September 2011 before the undersigned Veterans Law Judge.  A transcript of this hearing has been obtained and associated with the Veteran's claims file for the Board's review and consideration.   

For the reasons that will be discussed below, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant and her representative if further action is required on their part.


REMAND

The Veteran contends that despite acting in good faith to inform VA of changes in the status of her dependents due to a divorce from her spouse, she was paid an overpayment of VA benefits through no fault of her own and that she should be granted a waiver of collection of this overpayment.  As relevant, her claim pertains to the time period from October 2008 to April 2009, when the overpayment was created.     

The Board has reviewed the documents associated with the Veteran's appeal and observes that internal VA notes and memoranda indicate that in June 2009, the Veteran had requested an audit of her VA benefits in conjunction with her challenge of the validity of the debt at issue.  A June 2009 handwritten internal memorandum, which accompanied a referral of the Veteran's claims file, contains the following statement:

"Although the claimant is requesting waiver she also seems to be disputing the debt.  She has requested an audit of her benifits [sic] be done.  This action must be done before waiver can be considered.  [emphasis added]"

A review of the subsequent documents associated with the Veteran's claims file (including the October 2009 statement of the case), however, does not indicate that the requested audit of VA benefits was either conducted or, if it was conducted, that a copy of the audit report was included in the record for consideration in the first instance by the agency of original jurisdiction.  As the VA internal memorandum of June 2009 emphasized the importance of conducting the requested audit before the waiver issue can be properly adjudicated, the claims file must be remanded to the RO so that the audit can be performed or, if already performed, the report of the audit be located and made a part of the evidence.  (The Board notes that the Veteran's claims file has been transferred to several VA offices located in different states during the course of the claim.  Thusly, the RO/AMC is respectfully advised to make the appropriate inquiries to each and all VA offices that had custody of the Veteran's claims file to determine if a report of the requested audit is in its possession and, if so, to obtain a copy of this report.)

Accordingly, in view of the foregoing discussion, the case is REMANDED to the RO via the AMC for the following action:

1.   The RO/AMC should conduct an inquiry with each and all VA offices that had custody of the Veteran's claims file during the course of this claim and determine whether or not an audit of her VA benefits was conducted, pursuant to her request dated in June 2009.  If such an audit was undertaken, a copy of this audit should be obtained and associated with the claims file.  If no such audit was performed, the RO should undertake the appropriate action to perform an audit of the Veteran's VA benefits, with special emphasis on those benefits received by her during the time period at issue (i.e., from October 2008 to April 2009.)  She should be provided with a copy of the information contained in the audit.

2.  After ensuring that there was full compliance with the above development, the RO should thereafter readjudicate the Veteran's claim of entitlement to a waiver of overpayment of VA compensation due to a change in status of dependents, to include consideration of whether the debt was properly created.  If the full benefit sought on appeal remains denied, the Veteran and her representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further appellate review, if appropriate.  The Board intimates no opinion as to the outcome in this case by the action taken herein.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

